DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 9-20 are pending and examined. Claims 1-8 are canceled.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first channel” holding the first or second portion, and the “second channel” holding the another first or second portion of lines 4-5 and 9-12 of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “inserting a first portion of the sample into the cartridge; inserting a second portion of the sample into the cartridge” of lines 4-5 of claim 9, and “a first channel for holding one of the first portion or the second portion of the sample; a second channel for holding another of the first portion or the second portion of the sample” of lines 9-12 of claim 9 needs to have antecedent support in the specification.	
The examiner notes that applicants in their remarks on 6/30/20 direct attention to Figures 7, 82-88 and [521-524, 1795, 1833-1839].  However, the examiner does not find support for the claim language/amendments in these sections as [521-524] addresses cytometry, [1795] addresses a hemoglobin assay, and  [1833-1839] addresses microscopy/cell imaging, but none disclose the amended claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to recite “inserting a first portion of the sample into the cartridge; inserting a second portion of the sample into the cartridge” of lines 4-5 of claim 9, and “a first channel for holding one of the first portion or the second portion of the sample; a second channel for holding another of the first portion or the second portion of the sample” of lines 9-12 of claim 9.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of a “first portion” or “second portion” of a sample exists in the disclosure, and no mention of a “first channel” or “second channel” holding the first portion and the second portion exists in the disclosure.  Thus, the limitations are considered new matter.  Claims 10-20 are rejected based on further claim dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 9, it is unclear what would or would not define a “sample handling system”.  Specifically, this is not a clear structure and it is unclear what it is defined by, and further unclear what the function of the system is.  How is the sample handled? Is the sample manipulated?  Is the sample being aspirated?  Is the sample in a container and being moved by a robotic mechanism?
Regarding lines 9-12 of claim 9, it is unclear how the first channel and second channel are related.  Specifically, are the channels connected? How can both different channels both hold the different sample portions? Further, it is unclear if both channels hold both portions, or if only one holds one portion and the other channel holds the other portion? Or can both channels only hold one of the sample portions and the other sample portion is somewhere else? The relationship and configuration of the channels in relation to each other and to the sample portions is ambiguous.
Claims 10-20 are rejected based on further claim dependency. 
Regarding claims 11 and 12, it is unclear what actual step is attempting to be recited. The limitations used do not recite a positive method step, and the processes could be performed prior and then manipulated before being part of the method. Therefore, it is unclear if applicants are attempting to recite the steps as part of the method or whether they are a result of a different method step that is not part of the claims.
As to claim 14, it is unclear if the two or more assays in parallel are in addition to the 5-part leukocyte differential of claim 9.  Also, are the parallel assays just one additional assay to the analysis recited in claim 9?  If there are three analyses being recited, then claim 9 needs to be clarified to have at least three detectors in order to run three assays simultaneously (in parallel).  Additionally, is the 5-part leukocyte differential analysis of claim 9 actually defined by one of the recited assays of claim 14?
Regarding claims 9 and 15, it is unclear what applicants are attempting to further define in claim 15.  Specifically, claim 9 does a 5-part leukocyte differential, and it is unclear how this would be done without a cytometer of claim 15.  Further, it is unclear if the cytometer is one of the previous two detectors or if the cytometer is an additional detector. The examiner requests that applicants provide clarification. 
Regarding claim 9 and 16, it is unclear what applicants are attempting to further recite in line 3 of claim 16.  Specifically, applicants recite the five known types of leukocytes as defining the 5-part leukocyte differential analysis.  Therefore, it is unclear what applicants are attempting to define or require in claim 9 when compared with claim 16.  Would other cells other than the recited alternatives of claim 16 be capable of satisfying the limitations of claim 9?
In regards to claim 17, it is unclear if “a cartridge” is referring to the same cartridge that was previously mentioned or if it is a new cartridge. If it is a new cartridge, then it is unclear what the cartridge is defined by and what the function of the cartridge is.
As to claim 18, it is unclear what “the thermal control unit” is referring to as this has not been previously discussed. Therefore, this limitation has insufficient antecedent basis and it is unclear what is attempting to be referred to.
Regarding claim 18, it is unclear what “the at least one detection unit” is referring to. Are applicants attempting to refer to both or one of the previously recited optical detectors of claim 9?
With respect to claim 20, it is unclear what applicants are intending to recite by “determining a hemoglobin assay”.  Is the method performing a hemoglobin assay, or is hemoglobin being quantified/determined?  It is unclear what “determining” an assay is attempting to recite.
As to claim 20, it is unclear what “on the biological assay” is describing.  First, the examiner is unable to determine what or how an assay can be “on” another assay as recited in the claims.  Second, “the biological assay” has not been previously recited and it is unclear what is attempting to be referred to.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 9-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Gu et al (US 20070190525; hereinafter “Gu”).
As to claim 9, Gu teaches a method of performing at least one assay on a biological sample from a subject (Gu; abstract), comprising: providing a cartridge; inserting a first portion of the sample into the cartridge; inserting a second portion of the sample into the cartridge; receiving the cartridge and the biological sample in a biological sample processing system, wherein: a) the cartridge comprises: a first channel for holding one of the first portion or the second portion of the sample; a second channel for holding another of the first portion or the second portion of the sample; b) the biological sample processing system comprises: a sample handling system; at least two optical detectors; and performing analysis of the biological sample using the biological sample processing system for performing a 5-part leukocyte differential, wherein said performing comprising using at least one of the optical detectors of the biological sample processing system (Gu teaches a sample [164] which is placed onto a cartridge [115-118, 193] as shown in figure 16.  Gu teaches that the cartridge has multiple channels, each accommodating a portion of the sample; Fig. 16. Gu also teaches other cartridges can be used; [133, 193].  Gu teaches that the cartridge is placed in the processing system which includes two detectors; Fig. 7 [81].  The processing system includes a sample hander as the region which holds or interacts with the cartridge; Figs. 7-10. Gu teaches analysis including a 5-part leukocyte differential; Figs. 17, 23 [60, 63, 155]).  
As to claim 10, Gu teaches the method of claim 9, wherein the biological sample is a blood sample (Gu; [63, 193]).  
As to claim 11, Gu teaches the method of claim 10, wherein the blood sample obtained from the subject is about 500 pl or less (Gu; [78, 193]).  
As to claim 12, Gu teaches the method of claim 10, wherein the blood sample is obtained through a fingerstick wound (Gu; [113, 164, 195]).  
As to claim 13, Gu teaches the method of claim 10, wherein the blood sample is a plasma sample (Gu teaches whole blood which would include plasma; [63, 193]).  
As to claim 14, Gu teaches the method of claim 9, wherein the biological sample processing system performs two or more assays at least partially in parallel, wherein the two or more assays is selected from the list consisting of: a nucleic acid amplification, immunoassay, and cytometric assay (Gu; [60, 63, 65, 81, 115, 158, 176] Figs 17-19).  
As to claim 15, Gu teaches the method of claim 9, wherein the biological sample processing system further comprises a cytometer (Gu; [65, 81] Fig. 7).  
As to claim 16, Gu teaches the method of claim 9, wherein the 5-part leukocyte differential comprises determining the number of cells per microliter of blood for the following types of leukocytes: monocytes, lymphocytes, neutrophils, basophils and eosinophils (Gu; Fig. 17, 23, [72]).  
As to claim 17, Gu teaches the method of claim 9, wherein the biological sample processing system further comprises a cartridge and a housing (Gu; [81], Fig. 7).  
As to claim 18, Gu teaches the method of claim 17, wherein the housing comprises the sample handling system, the thermal control unit, and the at least one detection unit (Gu teaches a system and detectors; [81], Fig. 7. Gu also teaches an incubator; [193] Fig. 36).  
As to claim 19, Gu teaches the method of claim 9 further comprising identifying T and B-cell populations in the biological sample (Gu; [155], Fig. 23).  
As to claim 20, Gu teaches the method of claim 9 further comprising determining a hemoglobin assay on the biological assay (Gu; [139], Fig. 17-19).
 
Claims 9-20 are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Gibbons et al (US 20120309636; hereinafter “Gibbons”).
As to claim 9, Gibbons teaches a method of performing at least one assay on a biological sample from a subject, comprising: providing a cartridge; inserting a first portion of the sample into the cartridge; inserting a second portion of the sample into the cartridge; receiving the cartridge and the biological sample in a biological sample processing system, wherein: a) the cartridge comprises: a first channel for holding one of the first portion or the second portion of the sample; a second channel for holding another of the first portion or the second portion of the sample; b) the biological sample processing system comprises: a sample handling system; at least two optical detectors; and performing analysis of the biological sample using the biological sample processing system for performing a 5-part leukocyte differential, wherein said performing comprising using at least one of the optical detectors of the biological sample processing system (Gibbons teaches a cartridge/cuvette that has two channel portions as the bottom region and top region, each being channels that are connected, and holding a different sample portion; Figures 94-98. The cartridge/cuvette with the channels [696] is used in the system [818] to perform multiple assays including cytometry [657, 733] and 5-part leukocyte differential [733]; Fig. 95.  There are multiple detectors in the biological system [215, 542] and there are also detectors that detect labeling [415]. Gibbons teaches that the assays can be spatially separated as well; [191]. As best understood, Gibbons teaches sample handling as the region holding the cartridge/cuvette in the device, or a sample transfer device [894, 207, 821, 835]). 
As to claim 10, Gibbons teaches the method of claim 9, wherein the biological sample is a blood sample (Gibbons; [8, 9, 10, 15, 191]).  
As to claim 11, Gibbons teaches the method of claim 10, wherein the blood sample obtained from the subject is about 500 ul or less (Gibbons; [191, 671]).  
As to claim 12, Gibbons teaches the method of claim 10, wherein the blood sample is obtained through a fingerstick wound (Gibbons; [191, 671]).  
As to claim 13, Gibbons teaches the method of claim 10, wherein the blood sample is a plasma sample (Gibbons; [258]).  
As to claim 14, Gibbons teaches the method of claim 9, wherein the biological sample processing system performs two or more assays at least partially in parallel, wherein the two or more assays is selected from the list consisting of: a nucleic acid amplification, immunoassay, and cytometric assay (Gibbons teaches multiple assays [739], and cytometry [736], and 5-part leukocyte analysis [733, 657], and hemoglobin [419]).  
As to claim 15, Gibbons teaches the method of claim 9, wherein the biological sample processing system further comprises a cytometer (Gibbons teaches multiple assays [739], and cytometry [736], and 5-part leukocyte analysis [733, 657], and hemoglobin [419]).  
As to claim 16, Gibbons teaches the method of claim 9, wherein the 5-part leukocyte differential comprises determining the number of cells per microliter of blood for the following types of leukocytes: monocytes, lymphocytes, neutrophils, basophils and eosinophils (Gibbons; [733, 953]).  
As to claim 17, Gibbons teaches the method of claim 9, wherein the biological sample processing system further comprises a cartridge and a housing (Gibbons teaches a housing; [207, 821, 835]).  
As to claim 18, Gibbons teaches the method of claim 17, wherein the housing comprises the sample handling system, the thermal control unit, and the at least one detection unit (Gibbons teaches all of the components in the housing; [207, 821, 835]. Gibbons teaches heaters; [394]). 
As to claim 19, Gibbons teaches the method of claim 9 further comprising identifying T and B-cell populations in the biological sample (Gibbons; [434, 731]).  
As to claim 20, Gibbons teaches the method of claim 9 further comprising determining a hemoglobin assay on the biological assay (Gibbons; [419]).
 
Claim 9 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by (US 20030219713; hereinafter “Valencia”).
As to claim 9, Valencia teaches a method of performing at least one assay on a biological sample from a subject, comprising: providing a cartridge; inserting a first portion of the sample into the cartridge; inserting a second portion of the sample into the cartridge; receiving the cartridge and the biological sample in a biological sample processing system, wherein: a) the cartridge comprises: a first channel for holding one of the first portion or the second portion of the sample; a second channel for holding another of the first portion or the second portion of the sample; b) the biological sample processing system comprises: a sample handling system; at least two optical detectors; and performing analysis of the biological sample using the biological sample processing system for performing a 5-part leukocyte differential, wherein said performing comprising using at least one of the optical detectors of the biological sample processing system (Valencia teaches placing a sample in a cartridge, and then placing the cartridge into an analyzer; Fig. 1-4 [103-104]. Valencia teaches that there are several channels to the cartridge, and the device performs multiple tests [274] using multiple detectors [272]).  

Claim 9 is rejected under pre-AIA  35 U.S.C. 102e as being anticipated by (US 20110275111; hereinafter “Pettigrew”).
As to claim 9, Pettigrew teaches a method of performing at least one assay on a biological sample from a subject, comprising: providing a cartridge; inserting a first portion of the sample into the cartridge; inserting a second portion of the sample into the cartridge; receiving the cartridge and the biological sample in a biological sample processing system, wherein: a) the cartridge comprises: a first channel for holding one of the first portion or the second portion of the sample; a second channel for holding another of the first portion or the second portion of the sample; b) the biological sample processing system comprises: a sample handling system; at least two optical detectors; and performing analysis of the biological sample using the biological sample processing system for performing a 5-part leukocyte differential, wherein said performing comprising using at least one of the optical detectors of the biological sample processing system (Pettigrew teaches using a blood sample and placing it in a cartridge for analysis of WBC differential [74] and where the WBC includes a five part differential shown in figure 1, and the cartridge with channels for blood sample portions; Fig. 7. Pettigrew also teaches the various channels used; [100-102] Fig 3-5.).  

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Zhou et al (US 20100054575; hereinafter “Zhou”) teaches two different channels with different imaging/detecting; [13]. 
	McDevitt et al (US 20090215072; hereinafter “McDevitt”) teaches placing a cartridge into a device with multiple detectors for WBC analysis; Figs. 2, 8, 12 [73].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798